Citation Nr: 1536396	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent prior to December 16, 2014, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD) with alcohol dependence.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the pendency of the appeal, a December 2014 RO decision granted an increased disability rating of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, effective December 16, 2014.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were previously remanded by the Board in February 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  Prior to December 16, 2014, the Veteran's PTSD with alcohol dependence was manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, suicidal ideation, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, all of which are most nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

2.  From December 16, 2014, the Veteran's PTSD with alcohol dependence was manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected PTSD with alcohol dependence.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent prior to December 16, 2014, and in excess of 50 percent thereafter, for PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding his claim of entitlement to an increased disability rating in excess of 30 percent prior to December 16, 2014 and in excess of 50 percent thereafter for PTSD with alcohol dependence, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a February 2012 notice letter sent to the Veteran, which letter also provided adequate notice regarding the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, and the Veteran's lay statements.  

VA provided relevant examinations in March 2012, July 2013, and December 2014.  When read together and considered as a whole, the VA examinations and opinions of record are adequate to decide the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  To the extent that the July 2013 VA opinion was found inadequate as to the Veteran's TDIU claim, the Board notes that the subsequent December 2014 VA opinion adequately addressed the directives of the February 2014 Board remand.  Additionally, following the February 2014 Board remand, the RO obtained additional VA treatment records as directed.  As such, the Board finds that there has been substantial compliance with prior remand directives, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent prior to December 16, 2014 and in excess of 50 percent thereafter for PTSD with alcohol dependence.  As discussed below, the Board concludes that the Veteran's PTSD with alcohol dependence does not more closely approximate the criteria for an increased disability rating in excess of 30 percent prior to December 16, 2014 and in excess of 50 percent thereafter.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's December 2011 claim, or from December 2010 to the present.  The RO has assigned a staged rating from December 16, 2014; thus, the Board will consider the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD with alcohol dependence is currently evaluated as 30 percent disabling from August 9, 1993, and as 50 percent disabling from December 16, 2014, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to December 16, 2014

Turning to the evidence of record during the relevant temporal period from December 2010 prior to December 16, 2014, the Board notes that VA treatment records spanning the period reflect only sporadic entries mentioning the Veteran's PTSD with alcohol dependence.  Specifically, entries in December 2011, February 2013, and March 2014 document positive PTSD screens; however, it is also noted that the Veteran was off his PTSD medication, that he was not receiving psychiatric treatment, and that he did not experience suicidal or homicidal ideation.  

The Veteran was first afforded a VA PTSD examination in conjunction with his increased rating claim in March 2012.  The Veteran reported that he had not received any psychiatric treatment, medication, or counseling since 2006.  He reported a good relationship with his children and some friendships.  Self-reported PTSD symptoms included hypervigilance, hyperstartle, nightmares, intrusive thoughts, flashbacks, avoidance, and chronic sleep impairment.  He further reported irritability and anger outbursts but stated they did not cause problems.  He also reported daily alcohol consumption, which helped to decrease his nightmares, panic attacks two to three times per month, and prior suicidal ideation.  The VA examiner identified the Veteran's symptoms as anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and suicidal ideation.  He concluded that the Veteran had not experienced significant impairment in social functioning due to his PTSD symptoms, that there had been some remission of symptoms, and that his impairment, which had returned to baseline level, had not increased significantly since his last VA exam in 2004.  

Upon mental status examination, the Veteran appeared well groomed, friendly, and relaxed, with full affect and good insight.  He was alert and fully oriented, with normal speech, comprehension, attention, memory, and thought processes.  There were no auditory or visual hallucinations, no delusions, and no psychotic features.  

The VA examiner ultimately continued the Veteran's diagnoses of PTSD and alcohol abuse, with a current GAF score of 65.  The examiner summarized the Veteran's level of impairment as occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

Regarding his employment history, the Veteran reported that he was laid off from Boeing in May 2007, a year after his wife died.  Following his wife's death, and during his last year of work, he lost a significant amount of time from work due to feeling depressed and unmotivated.  He also reported occasional past conflicts with coworkers, although this alone did affect his working function.  He reported seeking new employment after being laid off, but that he had stopped looking for work in 2011.  The VA examiner ultimately concluded that the Veteran was not unemployable due to his PTSD symptoms.  He noted that the Veteran was laid off in May 2007 when his symptoms were exacerbated by his bereavement and depressive symptoms, which had since resolved, and that he was essentially at a baseline level with respect to his PTSD symptomatology.  Moreover, the examiner noted that prior to his wife's death, he had demonstrated a long history of successful employment, which does not indicate that his PTSD was affecting his occupational functioning.  Therefore, the examiner opined that the Veteran's PTSD symptoms did not appear to be affecting his occupational functioning.  

The Veteran's August 2012 notice of disagreement requested an informal conference with a decision review office (DRO).  In the subsequent February 2013 DRO conference report, the Veteran claimed that the previous March 2012 VA examination was "rushed." He further reported current symptoms including panic attacks at least three times per week, increased hypervigilance, and memory impairment.  He also stated he was currently being treated at the Wilmington VA Medical Center at recently as two weeks before.  

Following the February 2013 DRO conference, the Veteran was afforded an additional VA PTSD examination in July 2013.  The Veteran denied any mental health treatment or medication since the prior VA examination.  Upon mental status examination, the Veteran was alert and oriented, with clear thought processes and fair mood.  He reported periods of depression, daily alcohol consumption in order to self-medicate, and periodic vague suicidal ideation without plan or intent.  He denied any audiovisual hallucinations or delusional thinking and reported continued symptoms of recurrent recollections, anxiety, flashbacks, and chronic sleep impairment with nightmares.  The examiner documented the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran's symptoms caused some distress, but that he was able to maintain interpersonal relationships with his children and friends, and that although he was overwhelmed occasionally, he was able to cope with his symptoms adequately.  

Ultimately, the VA examiner continued the Veteran's diagnoses of PTSD and alcohol abuse, with a current GAF score of 65.  He identified the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal, routine behavior, self-care, and conversation.  

Regarding his employment history, the Veteran reported that he last worked in 2007 and was laid off during downsizing at Boeing, during which time he was also coping with the loss of his wife.  The Veteran reported that since then, he could not find employment that paid what he felt was fair compensation for his skill level; therefore, he stopped looking for work two years before.  The examiner opined that it was less likely than not that the Veteran's PTSD and alcohol abuse impaired his ability to perform job duties in his area of expertise.  

The Veteran's August 2013 VA Form 9 substantive appeal asserted entitlement to an increased 50 percent disability evaluation because he had consistently reported panic attacks more than once per week in all of his VA psychiatric examinations, which he felt caused social impairment and significantly reduced his productivity.  

Based upon the evidence of record, the Board concludes that an increased disability rating in excess of 30 percent for PTSD with alcohol dependence is not warranted prior to December 16, 2014, as the Veteran's PTSD symptoms during the period do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

As discussed above, the March 2012 VA examiner found that the Veteran's PTSD symptoms, including anxiety, suspiciousness, panic attacks, chronic sleep impairment, suicidal ideation, amounted to occupational and social impairment due to mild or transient symptoms which decrease work efficiently and ability to perform occupational tasks only during periods of significant stress.  

While the July 2013 VA examiner documented some PTSD symptomatology which is listed in the rating criteria for more severe disability ratings, such as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, the Board finds it significant that the VA examiner identified the Veteran's overall level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal, routine behavior, self-care, and conversation.  This finding is consistent with the psychiatric examination findings.  

Additionally, following their respective VA psychiatric examinations, both the March 2012 and July 2013 VA examiners assigned a GAF score of 65, which is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-44.  

The Board has fully considered the Veteran's own lay statements of record, including his February 2012 statement which asserts his belief that he was laid off in May 2007 due to his deteriorating ability to fully perform due to PTSD symptoms.  The Veteran is competent, as a layperson, to relate his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to provide an expert opinion as to his level of functional impairment as a result of those symptoms or regarding the effect of his observable symptoms upon his employability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran's statements are inconsistent with the evidence of record, they are afforded less probative value.  Particularly, the Board notes that the Veteran stated that he had reported frequent panic attacks more than once per week in every VA examination; however, this is inconsistent with the examination reports of record discussed above.  Similarly, the Veteran stated that he was receiving psychiatric care at a VA medical center; however, VA treatment records during the period do not reflect ongoing PTSD treatment; rather, such records indicate that the Veteran repeatedly refused psychiatric treatment and medication.  

Indeed, the Board affords the most probative value to the objective VA examination reports of record discussed above.  To the extent that the Veteran has alleged inadequacy in the March 2012 VA examination, which he reported was "rushed," the Board finds that his assertion is insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Indeed, the Board finds no indication that the March 2012 VA examination was rushed; rather, the examination report, which appears thorough and complete, is adequate to rate the Veteran's claim on appeal.  

As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating in excess of 30 percent for the period prior to December 16, 2014.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From December 26, 2014

As noted above, following the February 2014 Board remand, the Veteran was most recently afforded a VA examination in December 2014.  At that time, he reported that he had remarried in September 2014 and the relationship was strong and supportive.  He also reported ongoing relationships with his children and a few friends, although he endorsed some ongoing avoidance behaviors.  He denied any formal mental health treatment or medication since approximately late 2004, and reported ongoing daily alcohol use to relieve chronic PTSD symptoms such as anxiety and sleep impairment.  He acknowledged that such patterns had become excessive in the period since the July 2013 VA examination  

He additionally reported his prior employment history with Boeing and the episodic difficulties in the years preceding his release associated with his PTSD symptomatology and some problems interacting with coworkers.  He noted that in his last years of employment, he mostly worked independently, with limited team contact.  He noted that he gave up searching for work after being laid off.  

Upon mental status examination, the Veteran appeared alert and oriented, with appropriate behavior and attitude.  His affect was unrestricted and congruent.  He displayed logical thought processes, with normal speech and conversation.  His judgment and insight were intact and fair to good, with the exception of his patterns of excessive alcohol consumption.  The Veteran denied any impact upon his daily activities or hygiene, and denied any suicidal or homicidal ideation.  The VA examiner identified the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner continued the diagnoses of PTSD with secondary alcohol dependence, which resulted in occupational and social impairment with reduced reliability and productivity.  

Regarding the functional impact of the Veteran's condition upon his employability, the examiner stated that the Veterans would experience significant problems in vocational and occupational pursuits requiring frequent or prolonged contact with others (coworkers, supervisors, and the general public); sustained attention, focus, concentration, memory, and planning skills associated with goal setting and task completion (whether of a formal or informal nature); and sustained physical and psychoemotional energy.  The examiner found that an occupation without "egress opportunities" (the option to leave his work, to take breaks at his discretion, to modify his work schedule or work conditions to accommodate experienced symptoms) would cause the Veteran's symptoms to become more pronounced.  The examiner ultimately opined that the Veteran's technical computer engineering skills would be seriously compromised in the expression of his PTSD symptomatology, and that overall it was at least as likely as not that the Veteran would experience difficulties in securing and/or maintaining substantially gainful employment, consistent with his education and professional occupational experience.  

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 50 percent disability rating is most appropriate for the rating period from December 16, 2014, and that the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 50 percent for the rating period.  

In order to warrant an increased 70 percent disability rating for the rating period, there must be for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..  See 38 C.F.R. § 4.130, DC 9411.  

Notably, the December 2014 VA examination report does not document suicidal ideation, abnormal speech, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance.  While the examiner did document symptoms including daily alcohol consumption, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, the examiner did not find that such symptoms resulted in occupational and social impairment with deficiencies in most areas.  Rather, the Veteran's level of impairment was identified as reduced reliability and productivity.  

As noted above, the Board has considered the Veteran's own statements that he is entitled to an increased disability rating.  While the Veteran is competent, as a layperson, to relate his observable symptoms, see Layno, 6 Vet. App. at 469, he is not competent to provide an opinion as to his level of functional impairment as a result of those symptoms or regarding the effect of his observable symptoms upon his employability.  See Jandreau, 492 F.3d at 1376-77.  

Therefore, the Board finds that the Veteran's PTSD symptoms from December 16, 2014 are most closely approximated by the assigned 50 percent disability rating, and that an increased disability rating in excess of 50 percent is not warranted from December 16, 2014.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD with alcohol dependence that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, suicidal ideation, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria; indeed, PTSD with alcohol dependence is his sole service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran first submitted an application for increased compensation based upon unemployability in February 2012.  Thereafter, the Veteran has continued to assert he is unemployable due to his service-connected PTSD with alcohol dependence.  

The Veteran's sole service-connected disability is PTSD with alcohol dependence, currently evaluated as 30 percent disabling from August 9, 1993, and as 50 percent disabling from December 16, 2014.  Therefore, the Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis; however, as discussed below, the Board finds that the Veteran has not been shown to be unable to secure or follow a substantially occupation due to his service-connected PTSD with alcohol dependence; therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  

As discussed above, the various VA examinations of record document the Veteran's reports regarding his employment history and the various opinions of several VA examiners regarding the impact of the Veteran's PTSD with alcohol dependence upon his ability to secure and follow a substantially gainful occupation.  

As noted, at the March 2012 VA examination, the Veteran reported that he was laid off from Boeing in May 2007, a year after his wife died.  Following his wife's death, and during his last year of work, he lost a significant amount of time from work due to feeling depressed and unmotivated.  He also reported occasional past conflicts with coworkers, although this alone did affect his working function.  He reported seeking new employment after being laid off, but that he had stopped looking for work in 2011.  The VA examiner ultimately concluded that the Veteran was not unemployable due to his PTSD symptoms.  He noted that the Veteran was laid off in May 2007 when his symptoms were exacerbated by his bereavement and depressive symptoms, which had since resolved, and that he was essentially at a baseline level with respect to his PTSD symptomatology.  Moreover, the examiner noted that prior to his wife's death, he had demonstrated a long history of successful employment, which does not indicate that his PTSD was affecting his occupational functioning.  Therefore, the examiner opined that the Veteran's PTSD symptoms did not appear to be affecting his occupational functioning.  

At the July 2013 VA examination, the Veteran reported a consistent employment history as stated above.  He additionally stated that since being laid off, he could not find employment that paid what he felt was fair compensation for his skill level; therefore, he had stopped looking for work.  The VA examiner opined that it was less likely than not that the Veteran's PTSD and alcohol abuse impaired his ability to perform job duties in his area of expertise.  

To the extent that the July 2013 VA examiner stated that his opinion did not consider the Veteran's education, skills, vocational interests, or the job market, all of which may additionally impact employability, the Board notes that its February 2014 remand decision directed that an addendum VA opinion be obtained regarding the Veteran's employability.  

Indeed, during the most recent December 2014 VA examination, the Veteran reported his prior employment history, including episodic difficulties in the years preceding his release associated with his PTSD symptomatology and some problems interacting with coworkers.  He specifically noted that in his last years of employment, he mostly worked independently, with limited team contact, and that he gave up looking for work after being laid off.  

The Board acknowledges that the December 2014 VA examiner identified "significant problems in vocational and occupational pursuits requiring frequent or prolonged contact with others" and that an occupation without "egress opportunities" would cause the Veteran's symptoms to become more pronounced.  Indeed, the VA examiner ultimately opined that the Veteran's technical computer engineering skills would be seriously compromised in the expression of his PTSD symptomatology, and that overall it was at least as likely as not that the Veteran would experience difficulties in securing and/or maintaining substantially gainful employment, consistent with his education and professional occupational experience.  

Significantly, however, none of the VA examiners opined that the Veteran was completely precluded from securing or following a substantially gainful occupation, which is a necessary requirement in order to warrant a TDIU rating.  The Veteran and his representative assert that the December 2014 VA examiner's opinion warrants a TDIU rating, and while the Board acknowledges that the examiner opined that the Veteran would experience difficulties in securing and/or maintaining substantially gainful employment, consistent with his education and professional occupational experience, the Board finds that such an opinion does not equate to a finding that the Veteran was precluded from any form of substantially gainful occupation due to his PTSD with alcohol dependence.  

While the Board has considered the Veteran's own statements asserting that he is unemployable due to his PTSD with alcohol dependence, including his belief that he was laid off due to his PTSD symptoms, the Veteran is not competent to provide an expert opinion as to whether his service-connected disability completely precludes his ability to secure or follow a substantially gainful occupation.  See Jandreau, supra.  

Indeed, the assigned 50 percent disability rating currently in effect recognizes significant occupational impairment resulting from the Veteran's psychiatric disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's PTSD with alcohol dependence is of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

An increased disability rating in excess of 30 percent prior to December 16, 2014, and in excess of 50 percent thereafter, for PTSD is denied.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


